Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/28/2022.
Claims 2, 7, 14 and 18 are cancelled, claim 34 has been added.  Claims 1, 3-6, 8-13, 15-17 and 19-34 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-13, 15, 19-24, 26-31 and 33 are rejected under 35 U.S.C. 102 (a)91) as being anticipated by Robertson et al. (2014/0337137 hereinafter Robertson). 
	 With respect to claims 1, 9, 12-13, 20, 23, and 29, Robertson teaches systems and methods for:
	Receiving, by a server from a computing device associated with an advertiser; a search request associated with an online platform including query criteria representing 
	Comparing, by the server, the received query data criteria with characteristics associated with a plurality of potential digital OOH display screens ; transmitting, by the server search results including the first listing of digital OOH  a selection display to the advertiser device (i.e. the web component may display available billboards 108 and prices in the advertiser 104 selected geographic region)(paragraph 0051); 
receiving a selection indication from the advertiser device, the selection indication providing: a selected OOH advertising display screen included in the first listing of OOH display screen included in the first listing of digital OOH display screens, wherein the selected digital OOH includes a control module communicatively coupled to the server over a network, the control module including a processor selected available time periods of the selected OOH advertising medium; obtaining advertiser content provided by the advertiser to be displayed on the selected OOH display screen and a budget to select the selected available time periods of the selected digital OOH display screen (i.e. an advertiser 104 defines a campaign policy by first selecting one or more billboards 108 in various locations and/or having various attributes to display the advertiser's 104 digital content. The advertiser 104 may view and select available billboards on a map that contains embedded metadata. For example, the advertiser 104 may select two billboards 108 located on different highways from a map depicting Wichita, Kans. If the advertiser 104 is selecting a package of multiple 
	Obtaining advertiser content provided by the advertiser to be displayed on the selected digital OOH display screen during the selected available time periods; adding the advertiser content into a schedule of advertiser content associated with the selected OOH display screen at the selected available time periods (i.e. The content management module 208 allows advertisers 104 to securely upload and manage digital content on the advertising platform 102 when a contract has been executed. The digital content may be uploaded to the advertising platform 102 instantly using a "one click" 
	Adding the advertiser content into a schedule of advertiser content associated with the selected digital OOH display screen at the selected available time periods, wherein the budget is reduced by a price associated with each of the selected available time periods (i.e.  the advertiser 104 can make a bid specifying the budget and time frame for the digital content display. For example, the advertiser 104 may select and bid on a maximum total budget, or a budget per day, per flip (per instance), per message, per time interval, or per fraction of a time interval. In other embodiments, the seller 106 may bid for one or more advertisers 104. For example, the advertiser 104 may provide a standing bid and a seller 106 can accept the bid based on availability of inventory. In a further embodiment, a seller 106 may hold a flash sale to make inventory available to advertisers 104 at a reduced price(Paragraph 0030);
 and sending, by the server over the network, rendering instructions to the control module of the selected digital OOH display screen the rendering instructions configured to cause the processor of the control module to render the advertiser content of the selected digital OOH display screen at the scheduled available time periods  (i.e. a play schedule is created by the contract execution module 206 that defines how often and for how long digital content associated with the contract will be displayed on the billboard. The play schedule is based on inventory availability, bid price, and other factors. In one embodiment, the play schedule indicates a number of flips that will be displayed on a 
With respect to the server is selecting the available time period from any available time period.  Robertson teaches on paragraph 0030 "the advertiser 104 chooses a budget for the campaign... and a seller 106 can accept the bid based on availability of inventory. In a further embodiment, a seller 106 may hold a flash sale to make inventory available to advertisers 104 at a reduced price".  Robertson teaches the advertiser 104 chooses a budget for the campaign and the seller 106 is acting as the server of the claims for determining inventory available/available time period at a reduced price. In Robertson, the advertisers is just setting the budget and the seller is determining the reduced time slot/time inventory available. In addition Robertson teaches on paragraph 0058 “a seller 106, the advertising platform 102, or a combination… can define the terms of the campaign. Defining the campaign includes determining digital content that will be displayed, determining the billboards that will display digital content, determining the budget for the digital content display, and determining the time frame for the digital content display”	

	With respect to claims 3, 15 and 24, Robertson further teaches selection display includes: information relating to each of the first listing of OOH display screens and an 

	With respect to claims 6 and 27, Roberson further teaches wherein the schedule includes a plurality of unavailable time periods associated with advertisers and a number of available time periods  associated with advertisers and a plurality of remaining available time periods and causing display of preprogrammed advertising content on the selected digital OOH display screen during the remaining available time periods, wherein the preprogrammed advertising content is associated with an owner of the selected digital OOH display screen (i.e.  The inventory management module 202 further allows sellers 106/owners to schedule inventory that has been sold or is 

	With respect to claims 7, 18 and 26, Robertson further teaches selecting one or more available time periods by proceeding, in an interactive or recursive manner to select an available time period with a price that is less than the budget and reduce the budget by the price of the selected available time period, until there are no remaining available time periods that have a price less than the budget and updating the schedule to include the advertiser content at the one or more selected available time periods (i.e.  the advertiser 104 can make a bid specifying the budget and time frame for the digital content display. For example, the advertiser 104 may select and bid on a maximum total budget, or a budget per day, per flip (per instance), per message, per time interval, or per fraction of a time interval. In other embodiments, the seller 106 may bid for one or more advertisers 104. For example, the advertiser 104 may provide a standing bid and a seller 106 can accept the bid based on availability of inventory. In a further embodiment, a seller 106 may hold a flash sale to make inventory available to advertisers 104 at a reduced price)(paragraph 0030).    

	With respect to claims 8, 19 and 28, Robertson further teaches dividing the advertiser content into multiple parts, wherein each part corresponds to one of the multiple digital panels and rendering instructions instruct the selected digital OOH 

	With respect to claims 10, 21, 30  further teaches receiving an OOH display screen addition request from an OOH display screen owner device indicating a request to add a new OOH display screen to the online platform; identifying information relating to the new OOH display screen from the OOH display screen addition request, the information relating to the new OOH display screen including any of: a location of the new OOH display screen, a size of the new OOH display screen, and available time periods of the new OOH display screen; determining, based on the information relating to the new OOH display screen, an available time period value for the available time periods of the new OOH display screen; and adding the new OOH display screen  to the plurality of potential OOH display screen (i.e. billboard owners, or sellers 106, to provide demographic and location information, and to identify terms and policies, for their inventory of one or more digital and/or static billboards 108 and available flips (i.e., time intervals in which content may be displayed on the billboards). In one embodiment, a seller 106 submits attributes describing the inventory of billboards. The attributes for billboard 108 may include physical characteristics of the billboard or the physical environment proximate to the billboard, such as the height and width of the billboard 108, the proximity of the billboard 108 to other businesses, the amount of daily traffic 

	With respect to claims 11, 22 and 31, Robertson further teaches transmitting a plurality of template to be modified by the advertiser (i.e.  In one embodiment, a module of the advertising platform 102 provides a template for the advertiser 104 to generate new digital content)(paragraph 0058).        

	With respect to claim 33, Robertson further teaches the advertiser content includes video or audio content (i.e. the digital content (including graphics, text, images, video, live feeds, dynamic content, and/or static content) in a universal content container that it securely transfers to the proper billboard for display)(paragraph 0044).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 16-17, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Official Notice.
	Claims 4, 16 and 25 further recite identify one or more mobile devices associated with consumers that are within a virtual boundary; and send rendering instructions to one or more mobile devices that are within the virtual boundary, wherein the listing of content is configured to be displayed on an application executing on the one or more mobile devices.  Official Notice is taken that it is old and well known to identify one more devices that are within certain locations and to send the information to the consumer’s app in order to allow the user’s to receive customized local information.

	Claims 5 and 17 further teaches determining time period values based on  audience engagement.  Official Notice is taken that it is old and well known to determine the values of time period based on audience engagement.  For example, ads value will be higher during high peak hours, such as prime time.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included  determining time period values based on audience engagement, in order to base the value of the ads based on when more people are watching the ads.



References of record but not applied in the current rejection:
	WO 2020/166693 teaches an advertisement contact determination system according to one aspect of the present disclosure is characterized by comprising a communication unit which acquires position information for a device, and a control unit which, on the basis of the device position information, determines that a user of the device has come into contact with an out-of-home (OOH) advertisement in cases in which said OOH advertisement is included in a prescribed range in the direction of 

	Rycyna (2014/0149221) teaches generating recommendations can include analyzing the parameters of advertisement media associated with high numbers of views (e.g., as determined from the billboard input measurements) or other metrics of high conversion rates and extracting parameters shared between the advertisement media. Examples of recommendations that can be extracted include media recommendations (e.g., brightness, color, audio), location recommendations (e.g., which specific billboards to advertise on), time recommendations, advertising duration recommendations, or any other suitable advertisement parameter recommendation. Summarizing the input measurements for each billboard can additionally permit advertisers to search and select the individual billboards to display advertisements on.
	Oliveri (2018/03330403) teaches on Figure 1,  the user can specify the available budget for the campaign. On the basis of this, ad scheduler 13/part of server 12 calculates the number of ad impressions per week. In an area 26, ad scheduler 13 displays the calculated number of ad impressions per week. Each ad impression is an estimated viewing of the user's ad displayed on a digital billboard. For example, ad impressions for an ad are calculated by the amount of traffic (e.g. automobile or foot) past a digital billboard for a set, etc.
.

Response to Arguments
Applicant argues that in Robertson the seller and not the server is selecting the available time period from any available time period.  The Examiner disagrees with Applicant because Robertson teaches on paragraph 0058 “a seller 106, the advertising platform 102, or a combination… can define the terms of the campaign. Defining the campaign includes determining the time frame for the digital content display”.
Applicant  arguments pertaining to the official Notice taken on claims 4, 16 and 25 pertaining to ” identify one or more mobile devices associated with consumers that are within a virtual boundary; and send rendering instructions to one or more mobile devices that are within the virtual boundary, wherein the listing of content is configured to be displayed on an application executing on the one or more mobile devices according to the schedule”. The Examiner wants to point out to that official Notice was taken that it is old and well known  identify one more devices that are within certain locations and to send the information to the consumer’s app in order to allow the user’s to receive customized local information, such as detecting via a user device, such as See In re Boon, 439 F.2d 724, 728 (CCPA 1971).  Since, Applicant hasn’t provided such a challenge, the Official Notices are maintained. Nothing prohibits using the same teachings for scheduling advertisement time periods. Therefore the Official Notice has been maintained.  
Applicant’s arguments,  pertaining to Official Notice pertaining to claims 5 and 17 pertaining to “determining time period values based on  audience engagement”. The Examiner wants to point out that the Examiner has provided example and motivation of the well known facts and Applicant hasn’t provided a proper challenge.  See In re Boon, 439 F.2d 724, 728 (CCPA 1971).  The Official Notice has been maintained.

With respect to claim 8, Applicant argues that Robertson doesn’t teach “dividing the advertiser content into multiple parts, wherein each part corresponds to one of the multiple digital panels and rendering instructions instruct the selected digital OOH display screen to display each part of the advertiser content on at the corresponding 
Allowable Subject Matter
Claim 34 is allowable.
	The limitations of dependent claim 34 in combination with the other limitations of claim 1 is not taught in the prior art of record “the advertiser is a first advertiser, the method further comprising: assigning a first weight to the advertiser content provided by the first advertiser and a second weight to advertiser content provided by a second advertiser, wherein the first and second weights are determined based on a number of ad plays associated with the advertiser content 
        


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of contact 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688